                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:18-cr-145
v.                                              )
                                                )        Judge Travis R. McDonough
CLYDE LESTER NAFTZGER                           )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER



        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

29) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of

the one-count Indictment; (3) adjudicate Defendant guilty of theft of government money in

violation of 18 U.S.C. § 641; and (4) order that Defendant remain out of custody subject to the

Order Setting Conditions of Release (Doc. 6) until sentencing or further order of this Court.

        Neither party has filed a timely objection to Magistrate Judge Steger’s report and

recommendation. After reviewing the record, the Court agrees with Magistrate Judge Steger’s

report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation (Doc. 29) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

as follows:

     1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

        Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of theft of government money in violation of 18

   U.S.C. § 641; and

4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

   Release (Doc. 6).

5. Defendant shall appear before the undersigned United States District Judge Travis R.

   McDonough for sentencing on July 12, 2019, at 9:00 a.m.

   SO ORDERED.


                                      /s/Travis R. McDonough
                                      TRAVIS R. MCDONOUGH
                                      UNITED STATES DISTRICT JUDGE




                                        2
